—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from (1) stated portions of an order of the Supreme Court, Westchester County (LaCava, J.), dated October 31, 2000, which, inter alia, granted that branch of the defendant wife’s motion which was to vacate the child support provisions of the parties’ separation agreement, and (2) so much of an order of the same court, dated January 23, 2001, as, upon reargument, adhered to that determination.
Ordered that the appeal from the order dated October 31, 2000, is dismissed on the ground that it was superseded by the order dated January 23, 2001, made upon reargument; and it is further,
Ordered that the order dated January 23, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
The child support provisions of the parties’ separation agreement did not comply with Domestic Relations Law § 240 (1-b) (h). Accordingly, those provisions were properly vacated (see, Lepore v Lepore, 276 AD2d 677, 678). Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.